Citation Nr: 9926266	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-35 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status post right-wrist fracture.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1969 to 
November 1971.  

This appeal arose from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  The RO denied the veteran's claims for 
entitlement to service connection for arthritis of the back 
and entitlement to nonservice connected disability pension.  
The RO granted entitlement to service connection for status 
post right wrist fracture, evaluated as noncompensable.  

In January 1998, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for a low back 
disability.  The Board remanded the issues of entitlement to 
a compensable evaluation for status post wrist fracture, and 
entitlement to a permanent and total disability rating for 
pension purposes for additional evidentiary development and 
for attempts to locate the veteran.  

The veteran was not located and the requested development 
could not be completed.  The case has been returned to the 
Board for appellate review.  

In accordance with the recent case of Fenderson v. West, 12 
Vet. App. 119 (1999) issue number one has been rephrased to 
reflect that the veteran is appealing the initial 
noncompensable evaluation assigned for status post right 
wrist fracture.  The Court in Fenderson concluded that the 
initial evaluation assigned was considered part of the 
original claim.  


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of this 
appeal was requested.  

2.  Correspondence mailed to the veteran's last known address 
of record was undeliverable and attempts to locate him have 
been unsuccessful.  
3.  The veteran failed to report for scheduled VA 
examinations in June 1997.  

4.  VA examinations requested by the Board in January 1998 
could not be completed as a consequence of the inability to 
locate the veteran.  

5.  The veteran did not respond to requests for information 
and evidence contained in the Board's January 1998 remand and 
the RO's March 1998 letter.  


CONCLUSIONS OF LAW

1.  Because the veteran failed, without good cause, to report 
to the scheduled VA examination, which was necessary to 
determine entitlement to an initial compensable evaluation 
for status post right wrist fracture, his claim is denied.  
38 C.F.R. § 3.655 (1998).  

2.  Because the veteran failed, without good cause to report 
to the scheduled VA examination, which was necessary to 
determine entitlement to a permanent and total disability 
rating for pension purposes, his claim is denied.  38 C.F.R. 
§ 3.655.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As recently as December 1993, the veteran reported a home 
address of 8787 Knollwood Drive, Rancho Cucamonga, California 
91730.  

In October 1995 a letter was sent to the veteran at his 
reported home address asking him to specify whether he 
continued to want a hearing before a member of the traveling 
section of the Board or whether he would prefer (1) a hearing 
before the Board in Washington, D.C., (2) a hearing before RO 
personnel, or (3) to withdraw his hearing request.  


In April 1997 the RO sent a letter to the veteran's address 
of record.  The RO informed him that he should submit copies 
of private medical records in his possession or submit a 
record release authorization so that additional records could 
be obtained.  He was also notified that if the requested 
evidence was not received within one year benefits could not 
be paid prior to receipt of the evidence.  

A VA examination of the veteran was scheduled the same month.  
The examination request worksheet lists the Rancho Cucamonga, 
California address for the veteran.  

Later in April 1997 the RO's letter and record release 
authorization were returned as undeliverable.  The postal 
service noted that no forwarding order was on file and the 
letter could not be forwarded.  

A deferred rating decision from September 1997 indicates that 
the RO asked the veteran's representative if he had a more 
current address for the veteran.  The VA Medical Center was 
also contacted to see if a more current address could be 
determined and a Form 70-3433 (address information request) 
was sent to the Post Office.  Apparently from notations on 
the deferred rating decision neither the Medical Center nor 
The American Legion had a more current address for the 
veteran.  The Form 70-3433 returned from the Post Office 
indicated that the veteran moved and left no forwarding 
address.  

A computer printout from June 1997 indicates that the veteran 
failed to report for the scheduled VA examinations.  

In October 1997 a notification was mailed to the veteran's 
address of record in Rancho Cucamonga, California informing 
him of the date of his requested hearing before the Board.  A 
notation on the letter from November 1997 indicates that the 
veteran did not report for the hearing.  

In its January 1998 remand, the Board concluded that a more 
comprehensive examination was required to evaluate the claims 
for entitlement to a compensable evaluation for status post 
right wrist fracture and entitlement to a permanent and total 
disability rating for pension purposes.  The Board found that 
functional limitation had not been adequately addressed and 
that with the evidence of record it would be "next to 
impossible to effectively rate" the wrist disorder.  The 
Board also noted the absence of complete private treatment 
records.  These were found to be necessary for a proper and 
thorough adjudication of the appellant's claims.  

The Board also noted that the RO had "experienced great 
difficulty" in contacting the veteran and observed that the 
veteran had failed to report for a VA examination in June 
1997 and a hearing in November 1997.  The RO was directed to 
make an effort to establish the whereabouts of the veteran.  
The RO was to inform the veteran of his duty to help secure 
complete private medical records and to report for a 
scheduled VA examination, and of the consequences of the 
failure to do so.  The veteran was to identify sources of 
medical treatment and evaluation and to provide record 
release authorizations.  The RO was directed to schedule VA 
examinations of the veteran.  

The RO sent a letter in March 1998 to the veteran's address 
of record in Rancho Cucamonga, California.  The veteran was 
notified of the Board's remand.  The veteran was told in the 
letter that it was imperative that he keep the RO informed of 
his current address and telephone number.  He was informed 
that failure to appear for a scheduled VA examination without 
cause could result in his claim being denied or adjudicated 
on the basis of the evidence of record.  Record release 
authorizations were enclosed with the letter.  

A computer printout from the RO dated in October 1998 lists 
an address of 1401 McCullough Boulevard North, Apartment 27, 
Lake Havasu City, Arizona 86403-0934.  It is unclear how this 
address was located.  In any event, the March 1998 letter and 
attachments were remailed the same month to the Lake Havasu 
City, Arizona address.  These materials were also returned as 
undeliverable.  

The veteran's representative was contacted and again replied, 
in December 1998, that the veteran's whereabouts were 
unknown.  


Criteria

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a)(1998).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b)(1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the burden is upon VA to 
demonstrate that notice was sent to the claimant's address of 
record and that the claimant lacked adequate reason or good 
cause for failing to report for a scheduled examination.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  In dicta, the Court 
stated that in the normal course of events it was the burden 
of the veteran to keep VA apprised of his whereabouts and if 
he did not do so there was no burden on VA to turn up heaven 
and earth to locate him before finding abandonment of the 
claim.  

The Court has also held that the duty to assist is not 
boundless and it is not a one-way street.  Wood v. Derwinski.  
1 Vet. App. 190 (1991).  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a);  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

For reasons explained in more detail below, the Board is 
satisfied that all reasonable attempts have been made to 
develop the relevant facts to the extent possible for the 
purpose of adjudicating the claims;  no further assistance in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  For the same reasons the Board also concludes 
that adequate attempts were made to comply with the Board's 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The veteran failed to attend VA examinations scheduled in 
June 1997.  The Board is satisfied that the veteran was 
notified of the examinations at the last address of record 
provided by the veteran.  His address and telephone number 
were listed on the examination scheduling worksheet 
indicating that notifications would have been sent to that 
address.  Moreover, the veteran's representative, in a 
January 1998 informal hearing, stated that the veteran was 
apparently notified of the examination and failed to report.  

The VA examinations were ordered in connection with the 
veteran's original pension claim, and his appeal from the 
initial evaluation assigned for his service connected wrist 
disorder.  See Fenderson.  The failure to attend the 
examination was not explained in any way.  No good cause was 
offered and good cause for the failure to attend the 
examinations (such as a hospitalization or family emergency) 
is not evident in the record.  

The veteran was subsequently given another opportunity by the 
Board for thorough development of his claims and specifically 
was given another chance to attend VA examinations.  

The notification letter of March 1998 (mailed to the 
veteran's address of record and remailed to a second address 
in October 1998) notified the veteran that failure to appear 
for scheduled examinations could result in a denial of his 
claims.  

It is the veteran's burden to keep VA apprised of his 
whereabouts.  VA has made a very thorough effort to find the 
veteran through the postal service, the VA Medical Center and 
through his representative.  Attempts have been made to 
contact the veteran at two addresses to no avail.  The Board 
concludes that sufficient efforts have been expended to 
notify the veteran of the required VA medical examinations 
scheduled in 1997 and of those ordered by the Board in 1998.  

It appears that the veteran cannot be located.  Therefore, 
additional attempts to develop the veteran's claims would be 
futile.  In the absence of clear evidence to the contrary the 
law presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994)(citing Ashley v. 
Derwinski, 2 Vet. App. 62 (1992)).  Notification for VA 
purposes is a written notice sent to the veteran's address of 
record.  38 C.F.R. § 3.1(q)(1998).  

Given the presumption of regularity of mailing of VA 
examination scheduling notices and the fact that the veteran 
has not contacted the RO or updated his address of record, 
the Board is satisfied that the veteran has failed to report 
to scheduled 1997 VA examinations without good cause.  The 
veteran's failure to attend the 1997 examinations is grounds 
for denial of his original nonservice connected pension 
claim.  38 C.F.R. § 3.655.  His claim for an initial 
compensable evaluation for residuals of a wrist fracture is 
considered part of his original compensation claim and 
therefore according to 38 C.F.R. § 3.655 cannot be simply 
denied based on failure to attend a scheduled VA examination.  
Unfortunately, because of the veteran's disappearance, the 
development requested by the Board could not be completed 
and, as emphasized previously by the Board, the record as it 
stands is inadequate for deciding the claim on appeal.  

The veteran has not pursued his claims actively or assisted 
with the development of his claims for several years.  He has 
not executed record release authorizations so that additional 
non-VA records could be requested.  He has also not attended 
examinations or a hearing before the Board.  As noted above, 
the duty to assist is not boundless and it is not a one-way 
street.  Wood.  

If the veteran wishes to pursue a claim or claims he can do 
so within the confines of the applicable laws and 
regulations.  The Board finds that the RO was diligent in its 
efforts to obtain additional information regarding the 
veteran's claims, but to no avail.  The Board concludes that 
the veteran's entitlement to an initial compensable 
evaluation for a right wrist fracture and a nonservice-
connected pension benefits has not been established without a 
current examination.  Since good cause for failure to report 
for examination was not provided by the veteran, the claim 
must be denied.  38 C.F.R. § 3.655.  


ORDER

Entitlement to an initial compensable evaluation for status 
post right wrist fracture is denied.  

Entitlement to a permanent and total disability evaluation 
for pension purposes is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

